DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phan et al. (USPN 2005/0106713-cited by the Applicant)
Regarding claim 1, Phan et al. discloses a device, comprising: one or more sensors configured to measure a characteristic of an analyte in a biofluid, wherein the analyte comprises a bound fraction that is chemically bound to a binding solute, and further comprises an unbound fraction that is not chemically bound to the binding solute, and wherein at least one sensor is configured to measure a characteristic of the bound fraction; and one or more analyte releasers configured to cause at least a portion of the bound fraction to release from the binding solute ([0083]-[0087]).
Regarding claim 2, Phan et al. discloses the characteristic is a concentration ([0083]-[0087]).
Regarding claim 3, Phan et al. discloses biofluid collector ([0083]-[0087]).

Regarding claim 5, Phan et al. discloses the one or more analyte releasers causes a percentage of the bound analyte to release from the binding solute, wherein the percentage is one of the following: greater than (>) 30%, >60%, >90%, or >95% ([0083]-[0087]).
Regarding claim 6, Phan et al. discloses said analyte releaser further comprises one of the following: an electric heater; a solvent; an energy source; an electrode; or a solute introducer ([0086]-[0089]).
Regarding claim 7, Phan et al. discloses the analyte releaser is a solute introducer that adds a solute to the biofluid that alters one of the following characteristics of the biofluid: a potential of hydrogen (pH) value; or a salinity value ([0185], [0199]).
Regarding claim 8, Phan et al. discloses the analyte releaser is a solute introducer that adds a solute to the biofluid that competes with the analyte for binding with the binding solute ([0097], [0106]).
Regarding claim 9, Phan et al. discloses the analyte releaser is an electrode that alters a pH value of the biofluid ([0086]).
Regarding claim 10, Phan et al. discloses the analyte releaser further comprises a volume, and wherein the volume is one of the following: less than (<) 10 mL, <3 mL, <1 mL, <0.3 mL, or <0.1 mL ([0086]).

Regarding claim 12, Phan et al. discloses the one or more sensors comprises one or more of the following: an electrochemical aptamer-based sensor; an electrochemical enzyme-based sensor; a continuous sensor; or a reversible sensor ([0108]-[0109]).
Regarding claim 13, Phan et al. discloses one or more pumps configured to draw the biofluid into or through the device ([0108]-[0109]).
Regarding claim 14, Phan et al. discloses the one or more sensors and the analyte releaser are co-located ([0108]-[0109]).
Regarding claim 15, Phan et al. discloses a plurality of fluid pathways.
Regarding claim 16, Phan et al. discloses one of the plurality of fluid pathways removes an excess amount of binding solute from the device ([0085]-[0087]).
Regarding claim 17, Phan et al. discloses one or more sensor protectors configured to protect at least one of the sensors from effects caused by the one or more analyte releasers ([0085]-[0087]).
Regarding claim 18, Phan et al. discloses the sensor protector further comprises includes one or more filters configured to remove a portion of the binding solute from the biofluid, and one or more reverters configured to reverse the effects on the biofluid caused by the one or more analyte releasers ([0085]-[0087]).
Regarding claim 19, Phan et al. discloses the one or more sensor protectors further comprise one or more components configured to alter a characteristic of the biofluid ([0085]-[0087]).
Regarding claim 20, Phan et al. discloses the sensor protector further comprises one or more hydrophobic barriers ([0085]-[0087]).
Regarding claim 21, Phan et al. discloses the one or more sensors includes a first sensor configured to measure a first characteristic of the bound fraction of the analyte, the unbound fraction of the analyte, or a total fraction of the analyte, and a second sensor configured to measure a second characteristic of the bound fraction of the analyte, the unbound fraction of the analyte, or the total fraction of the analyte ([0085]-[0087]).
Regarding claim 22, Phan et al. discloses the one or more sensors is configured to measure two or more of: a concentration of the bound fraction of the analyte, a concentration of the unbound fraction of the analyte, and a concentration of a total fraction of the analyte ([0085]-[0087]).
Regarding claim 23, Phan et al. discloses a characteristic of a plurality of analytes are measured ([0085]-[0087]).
Regarding claim 24, Phan et al. discloses a needle, and wherein the biofluid is one of the following: an interstitial fluid sample, or a blood sample ([0085]-[0087]).
Regarding claim 25, Phan et al. discloses the device is configured as one of the following: a capsule, an implant; a reusable device; a disposable device ([0085]-[0087]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MARJAN FARDANESH/Examiner, Art Unit 3791